REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Amendments to the Specification have been Entered: In applicant’s response on 19 April 2021, applicant has made various amendments to the specification. These amendments have been entered by the examiner. This is because the amendment appears to be to correct an obvious error. An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. See MPEP 2163.07(II). In this case, the skilled artisan would have recognized that the number of repeats of a chemical group must be an integer value and must not be a negative number. As such, text in the specification or claims that fails to indicate this is understood to be an obvious error. Therefore, the amendments to the specification and claims disclosing that various variables in the chemical structure drawn to the number of chemical repeat units are positive integers is understood to correct an obvious error, the error being previously presented text that failed to specify this. In view of the entry of the amendment to the specification, the objection to the specification set forth in the prior office action on 19 October 2020 has been withdrawn.
New Matter Rejection is Withdrawn: In view of the entry of the amendments to the specification, the text in the specification adequately supports the instantly claimed invention in the manner required by 35 U.S.C. 112(a). As such, the new matter rejection presented in the prior office action on 19 October 2020 has been withdrawn.
Cited Prior Art – No Anticipation or Obviousness Rejection: The examiner cites the following prior art as being drawn to subject matter that is close to the claimed 
 Xu Reference: As close prior art, the examiner cites Xu et al. (Macromolecules, Vol. 44, 2011, pages 1327-1334), which was previously cited in the office action on 26 September 2019. However, no prior art rejection is written over Xu for at least the following reasons.
Xu is drawn to a shell crosslinked micelle nanocarrier, as of Xu, title and abstract. This is used for drug delivery. The polymer from which the micelle of Xu is made has the following structure, as of Xu, page 1329, Scheme 1, relevant figure reproduced below.

    PNG
    media_image1.png
    247
    805
    media_image1.png
    Greyscale

This polymer differs from Xu for the following reasons.
First, Xu does not comprise an activated ester group, which is one of the required RF groups.
Second, in the composition of Xu, the amine group acts as the crosslinking group. See Xu, page 1327, figure in abstract, reproduced below, which shows an 

    PNG
    media_image2.png
    353
    988
    media_image2.png
    Greyscale

This differs from the instantly claimed invention, which excludes amines as the crosslinking group. While the instant claims require amines, it is as RF rather than a crosslinking group.
Third, the composition of Xu is a micelle, whereas the instantly claimed invention is drawn to a vesicle. A micelle comprises a hydrophobic core, whereas a vesicle comprises an aqueous core. There would have been no motivation for the skilled artisan to have modified the nanocarrier of Xu to have included an aqueous core instead of a hydrophobic core. Additionally, there would have been no reasonable expectation that the micelle of Xu could have been successfully modified to have had an aqueous core. There also would have been no reasonable expectation that such a modification, if possible, would have successfully resulted in a nano-assembly that can encapsulate or deliver drugs.
Ryu Reference: Also as close prior art, the examiner cites Ryu et al. (Journal of the American Chemical Society, Vol. 132, 2010, pages 17227-17235), which was 

    PNG
    media_image3.png
    750
    1158
    media_image3.png
    Greyscale

The polymer of Ryu differs from the claimed polymer at least because Ryu does not teach an amine or activated carboxylic ester group that reads on the required RF group. There would have been no motivation for the skilled artisan to have included such a functional group in the polymer of Ryu.
Chiang Reference: The examiner cites Chiang et al. (Langmuir, Vol. 28, 2012, pages 15056-15064), which was previously cited in the office action on 26 September 2019. Chiang et al. (hereafter referred to as Chiang) is drawn to stimuli responsive polymeric hollow nanogels for drug delivery, as of Chiang, page 15056, title and abstract. The polymers from which the composition of Chiang is made have the following structure, as of Chiang, page 15057, Figure 1, reproduced below.

    PNG
    media_image4.png
    486
    1345
    media_image4.png
    Greyscale

The particle of Chiang comprises cross-links, as of Chiang, page 15056, abstract, page 15060, scheme 1, and elsewhere in the reference. 
Nevertheless, the composition of Chiang differs from the claimed invention for at least the following reasons. 
First, the composition of Chiang does not appear to include amine groups, wherein amine groups are one of the two recited functional groups from which RF can be selected. 
Second, the composition of Chiang does not appear to include active carboxylic ester groups, wherein active ester groups are one of two recited functional groups from which RF may be selected. There would have been no motivation for the skilled artisan to have modified the polymer of Chiang to have included amine or active ester groups. While Chiang includes carboxylic ester groups, these are not understood to be active carboxylic ester groups.
Du Reference: Also as relevant, the examiner cites Du et al. (Angewandte Chemie International Edition, Vol. 49, 2010, pages 3621-3626), which was previously cited in the office action on 26 September 2019. Du et al. (hereafter referred to as Du) is drawn to a nanogel for tumor uptake drug delivery, as of Du, page 3621, title. The 

    PNG
    media_image5.png
    291
    663
    media_image5.png
    Greyscale

As an initial matter, Du does not appear to teach an active ester group. This is one of the groups which the instant claims may recite to be RF.
The examiner notes that Du does teach an amine group. However, as best understood by the examiner, the amine group of Du appears to be a cross-linking group, as it appears to be an amine that reacts with PEG diacrylate. See Du, page 3622, left column, last paragraph. This is excluded by the instant claims, which have been amended to cross out “amines” from the list of groups from which the claimed crosslinking group Rx can be selected.
Meng Reference: As relevant prior art, the examiner cites Meng et al. (Biomacromolecules, Vol. 10, No. 2, 2009, pages 197-209). Meng et al. (hereafter referred to as Meng) is drawn to a polymersome, which is a vesicle for drug delivery, as of Meng, page 197, title and first sentence of abstract. Particles appear to be sized at 
One of the more relevant embodiments taught by Meng is that of PEO-b-p(DEA-b-PMSDMA), as of Meng, page 201, figure 4, relevant portion of the figure is reproduced below.

    PNG
    media_image6.png
    332
    515
    media_image6.png
    Greyscale

Meng discusses this embodiment in greater detail, as of page 202, paragraph bridging left and right columns, reproduced below.

Du and co-workers reported pH-responsive self-cross-linked polymersomes from poly(ethylene glycol)-b-poly((2-(diethylamino) ethyl methacrylate)-s-(3-(trimethoxysilyl) propyl methacrylate)) (PEG-b-P(DEA-s-TMSPMA)). The vesicles formed spontaneously in aqueous/THF solution (ca. 200-400 nm), with the pH-sensitive P(DEA-s-TMSPMA) blocks located in the membrane. The -Si(OCH3)3 groups in the hydrophobic block hydrolyzed in situ to -Si(OH)3, which subsequently reacted to produce siloxane cross-links. Because the ionization state of the PDEA block can be altered by changing the pH, the swelling of the membrane and therefore the permeability of the vesicle walls can be tuned. This pH sensitivity was higher for polymers with a higher DEA content.


First, the claim requires that the composition is a nanogel. There is no evidence that the above-reproduced composition of Meng is a nanogel.
Secondly, the claim requires that Z’ is selected from NH or NR, rendering Z1 and Z2 to be amides. In contrast, the above-reproduced structure of Meng teaches an ester in the place wherein the amide recited as Z1 or Z2 in the instant claims would have been.
Third, the claim requires Rx to be selected from a list of functional groups. However, silicon containing groups do not appear to be on that list. As such, the chemical group used by Meng does not read on the required Rx group.
Kwon Reference: Also as relevant, the examiner cites Kwon et al. (Polymeric Drug Delivery Systems, Vol. 148, Copyright 2005 by Taylor & Francis Group, pages 1-654 with 26 introductory pages). Kwon et al. (hereafter referred to as Kwon) teaches the following polymer as of page 296, figure 9, reproduced below.

    PNG
    media_image7.png
    318
    536
    media_image7.png
    Greyscale

The above-reproduced polymer is pH responsive. Nevertheless, the above-reproduced polymer does not read on the claimed polymer. The examiner takes the position that while the above-reproduced polymer teaches a cross-linking group (as of the right-most block), the above-reproduced polymer does not teach a group capable of intermolecular or intramolecular crosslinking that is not already cross-linked that would read on RX. This is at least because neither the N-isopropylacrylamide block (as of the center of the above-reproduced figure), nor the pyridine-terminated sulfonamide (as of the left of the above-reproduced figure) appear capable of crosslinking. Additionally, the above-reproduced polymer appears to be a block copolymer, which differs from the required random copolymer. Also, there does not appear to be evidence that the above-reproduced polymer is in the form of a nano-assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612